Citation Nr: 1717845	
Decision Date: 05/23/17    Archive Date: 06/05/17

DOCKET NO.  12-03 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a low back disability.

2. Entitlement to service connection for hypertension.

3. Entitlement to service connection for irritable bowel syndrome (IBS) also claimed as gastroenteritis.

4. Entitlement to service connection for a urinary condition also claimed as prostatitis. 


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from October 1977 to June 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In June 2012, a travel board hearing was held before the undersigned Veterans Law Judge (VLJ). In December 2013, the Board remanded the appeal for additional development. 

This is a paperless appeal and the Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets the delay caused by another remand, but on review, finds additional development is necessary. See 38 C.F.R. § 3.159(c) (2016). 

Low back disability

The Veteran underwent a VA examination in June 2010. The examiner stated that the Veteran's lumbar disc disease was not related to service because there was no chronicity in the service treatment records and he did not have lumbar disc disease diagnosed during service. The examiner further noted that he found only one complaint of low back pain during service.

At the hearing, the Veteran testified that his back condition has been present since the 1977 injury and it has been a disabling and bothersome condition through the years up until the present.  

Pursuant to the December 2013 remand, the Veteran was to be afforded additional examination and the examiner was requested to consider the Veteran's lay statements regarding medical history and symptoms in and since service. The Board further noted that it found the Veteran's recitation of events and symptomatology credible. 

The Veteran underwent additional examination in January 2014. This examiner also provided a negative opinion again based on no diagnosis noted in the service records and no evidence of chronicity. The opinion does not consider the Veteran's reports of continuing symptoms as directed and it is not considered adequate. See Dyment v. West, 13 Vet. App. 141 (1999) (it is substantial compliance with remand orders that is required in order to meet the obligations of Stegall v. West, 11 Vet. App. 268, 271 (1998)); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (once VA undertakes to provide a VA examination, it must ensure that the examination is adequate). Hence, additional opinion is needed.  

Hypertension

The Veteran underwent a VA examination in June 2010. The examiner stated his hypertension was not related to service because he was not diagnosed with nor met diagnostic criteria for hypertension during service. Although he had a few minor elevations of blood pressure when seen for acute illness, his blood pressures were normal including at separation. 

At the hearing, the Veteran testified that his blood pressure readings were always high in service, but then they would let him rest and retake it. He reported that all the elevated readings were not in the records. 

Pursuant to the December 2013 remand, the Veteran was to be afforded additional examination. This was accomplished in January 2014 and the examiner provided a negative opinion essentially based on the absence of a diagnosis during service or at separation. 

In July 2016, the representative argued that service treatment records show a consistent pattern of pre-hypertensive and hypertensive blood pressure readings during active service. In support of this argument, the representative submitted an article titled "Understanding Blood Pressure Readings". Considering this, additional opinion is warranted. 

IBS/Gastroenteritis

The Veteran underwent a VA examination in June 2010. The examiner stated that the claimed condition was not related to service because the Veteran was not diagnosed with IBS during service and his in-service episodes of gastroenteritis were short term. 

At the hearing, the Veteran testified that he was hospitalized twice during service for severe gastroenteritis. He continued to have ongoing on and off symptoms for which he took Pepto Bismol and Milk of Magnesia. He further testified that between 1988 and 2010 he would have short bursts of symptoms. 

Pursuant to the December 2013 remand, the Veteran was to be afforded additional examination and the examiner was requested to consider the Veteran's lay statements. The Board further noted that it found the Veteran's recitation of events and symptomatology credible.

The Veteran underwent additional examination in January 2014. This examiner also provided a negative opinion essentially based on the absence of chronic gastroenteritis or IBS in service. This opinion does not consider the Veteran's lay statements as to continuity and it is not considered adequate. See Barr. Additional opinion is needed. 

Urinary condition/Prostatitis

The Veteran underwent a VA examination in June 2010. The examiner stated that the claimed condition was not related to service because while he was diagnosed with prostatitis in August 1981, he was not seen again in service and was not diagnosed with chronic prostatitis. 

At the hearing, the Veteran testified that he has had problems since separation and he believed that his claimed urinary condition was chronic and not acute. 

Pursuant to the December 2013 remand, the Veteran was to be afforded additional examination and the examiner was requested to consider the Veteran's lay statements. The Board further noted that it found the Veteran's recitation of events and symptomatology credible.

The Veteran underwent additional examination in January 2014. This examiner also provided a negative opinion essentially based on the absence of chronicity. This opinion does not consider the Veteran's lay statements as to continuity and it is not considered adequate. See Barr. Additional opinion is needed. 

As to all issues, updated VA medical center records should be obtained. 

Accordingly, the case is REMANDED for the following action:

1. Request records from the VA Medical Center in Bay Pines for the period from January 2014 to the present. If the RO cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile. The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims. The claimant must then be given an opportunity to respond.

2. Return the January 2014 VA opinions for an addendum. If the January 2014 VA examiner is not available, the requested information should be obtained from a similarly qualified examiner. The electronic claims folder and a copy of this remand must be available for review. 

The examiner is requested to again review the record and respond to the following:

(a) Is it at least as likely as not that any current low back disability is related to active service or events therein? In making this determination, the examiner must consider the lay evidence of record, to include the Veteran's testimony regarding continued back problems following the 1977 in-service injury. If there is a medical reason to doubt the history as reported, the examiner should so state.

(b) Is it at least as likely as not that the current diagnosis of hypertension is related to active service or events therein? In making this determination, the examiner is asked to consider the evidence of in-service elevated blood pressures as well as the article submitted ("Understanding Blood Pressure Readings"). The examiner is specifically requested to indicate whether the Veteran was pre-hypertensive during service.

(c) Is it at least as likely as not that any current IBS/gastroenteritis is related to active service or events therein? In making this determination, the examiner must consider the lay evidence of record, to include the Veteran's testimony regarding continued symptoms during service and following discharge as well as self-medicating with Pepto Bismol and Milk of Magnesia. If there is a medical reason to doubt the history as reported, the examiner should so state.

(d) Is it at least as likely as not that any current urinary condition/prostatitis is related to active service or events therein? In making this determination, the examiner must consider the lay evidence of record, to include the Veteran's testimony regarding continued problems following the 1981 episode of prostatitis. If there is a medical reason to doubt the history as reported, the examiner should so state.

A complete rationale must be provided for any opinion expressed.

3. The RO should review the examination report to ensure that it is in complete compliance with the directives of this remand. If the report is deficient in any manner, to include the consideration of lay evidence, the RO must implement corrective procedures at once. 

4. Upon completion of the requested development and any additional development deemed appropriate, readjudicate the appeal issues. If the benefits sought on appeal remain denied, the Veteran and his representative must be provided a supplemental statement of the case and be given an appropriate opportunity for response. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).




